Citation Nr: 1037851	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for spina bifida and residuals.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from May 1971 to 
January 1973.  

This issue comes before the Board of Veterans Appeals (Board) on 
appeal from an August 2007 RO rating decision by the Atlanta, 
Georgia, Regional Office (RO).  In that decision, the RO denied a 
claim for service connection for spina bifida.  

In October 2009, this claim was remanded to afford the Veteran an 
opportunity to appear at a Board hearing.  An April 2010 document 
shows that the Veteran failed to appear for the scheduled 
hearing.  The notice of the hearing was sent to the Veteran's 
last known address and the he had responded that he would attend.  
The Veteran has not stated any good cause to reschedule the 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

The Veteran's service treatment records are not in the claims 
file at this time.  A May 2004 RO decision (which denied service 
connection for the residuals of a back and neck injury) showed 
that service treatment records from May 26, 1971 to December 6, 
1972 were in the file.  A July 2007 report of contact showed the 
Veteran was advised of "evidence in file," however, it is 
unclear as to whether the Veteran was informed that his service 
treatment records were now unavailable.  The August 2007 RO 
decision stated that the Veteran's service treatment records were 
currently unavailable.  

On remand, the RO should follow the instructions in the M21-1MR, 
Part I, Chapter 1, Section C, (5): "Requesting Federal 
Records", in ensuring that all efforts are made to locate the 
Veteran's service treatment records.  This section also 
references 38 C.F.R. § 3.159(e) which states that the Veteran 
must be notified of the lost records and that the notice must 
contain: 1) the identity of the records VA was unable to obtain; 
2) the explanation of the effort VA made to obtain the records; 
3) a description of any further action VA will take regarding the 
claim, including, but not limited to, notice that VA will decide 
the claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain; and 4) notice that 
the claimant is ultimately responsible for providing the 
evidence.  

In a November 2005 letter, the Veteran's lawyer references that 
the Veteran was currently filing for Social Security 
Administration (SSA) benefits.  On remand, the RO should request 
records from SSA and associate these records with the file.  A 
negative response is requested and should be documented in the 
file.  

The RO should also attempt to procure private treatment records 
for the Veteran's spinal bifida, with any necessary assistance 
from the Veteran.  In a February 2007 statement, the Veteran 
related that he received surgery for his spinal bifida on March 
31, 2006 at Northside Hospital in Atlanta.  The Veteran also 
submitted November 2005 treatment records from Dr. Steuer and Dr. 
Rezalamini.  The Veteran should be asked to sign an authorization 
and consent form so that all spina bifida-related records may be 
requested.  

In a December 2007 notice of disagreement, the Veteran made clear 
that his theory of the claim was that his congenital spina bifida 
had been aggravated during his service.  In his March 2009 
appeal, the Veteran stated that activities during his training 
while in service caused his current bowel and bladder 
dysfunction.  In a November 2003 statement in the file, the 
Veteran said he fell from a pole while in service at Fort Gordon 
in 1971.  

A November 2005 record from Dr. Steuer showed that the Veteran's 
spina bifida is congenital, however, no records address whether 
or not the Veteran's disability was aggravated while he was in 
service.  On remand, the Veteran should be given a VA examination 
so this issue may be addressed.  

To summarize the current records in the file, an undated private 
record in the file shows the Veteran was in a motor vehicle 
accident.  He complained of hip pain.  An October 1997 private 
record showed an assessment of sciatica.  An October 2003 VA 
imaging report of the spine stated that the Veteran had 
complained of a history of neck and back pain.  The impression 
showed no fracture, subluxation, or degenerative changes.  There 
was a straightening of the normal lordosis of the lumbar spine 
which was likely secondary to muscle spasms or positioning.  He 
also had a mild deformity of the distal sacrum, which was most 
likely secondary to "old post traumatic changes versus 
congenital in etiology."  A clinical correlation was 
recommended.  

In a February 2004 VA record, the Veteran complained of urinary 
incontinence.  An October 2004 VA urology outpatient record 
following up on the Veteran's voiding dysfunction showed that an 
MRI report of the pelvis was reviewed.  This report showed a 
large anterior meningocele with a suggestion of a tethered cord.  
Also the left inferior and lateral aspect of the S1 segment and 
entire left side of the sacrum below the S1 level was missing.  
The coccyx was not seen, which suggested that there was agenesis 
of the coccyx.  There was significant displacement of the rectum 
anteriorly and slightly to the left of midline by the sacral 
meningocele.  As a result of the MRI, the clinician concluded 
that the voiding dysfunction was likely due to 
meningocele/tethered cord; a neurogenic bladder was assessed.  

Dr. Rezalamini did another MRI in November 2005.  It appeared 
that the lumbar and cauda equina nerves transferred into a cyst 
with probable tethering of the spinal cord and possibly the 
clonus.  There also appeared to be a large sacral cyst associated 
with the deformity of the bony elements of the lumbosacral 
region.  Dr. Rezalamini concluded that the Veteran's signs and 
symptoms of spinal cord tethering included bowel and bladder 
dysfunction, mild lower extremity weakness and lower extremity 
spasticity.  Surgery for spinal cord tethering was not 
recommended.  He was referred to another neurosurgeon.  

The Veteran's chief complaint in a November 2005 record from Dr. 
Steuer was spina bifida.  He had a history of back problems since 
the 1990s.  He thought he had an MRI at some point in the 1990s 
and was told his back was normal.  For the past two and a half 
years, he had progressive difficulty with weakness and numbness 
in the legs; incontinence of the bowel and bladder; and numbness 
around his penis.  A prostate biopsy and colon evaluation were 
negative.  The VA in Birmingham did not recommend surgery because 
this was considered a congenital problem and that with the 
Veteran's smoking, obesity, and diabetes the outcome of surgery 
would be poor.  The impression was bowel and bladder incontinence 
with progressive numbness and weakness in the legs due to 
congenital lumbar defect with a large presacral cyst and spina 
bifida.  Surgery was still to be considered.  

In a July 2006 VA record, the Veteran reported he had an 
operation on his back at Northside Hospital in March.  The 
Veteran reported that the surgery did relieve pressure on some 
nerves but the tumor could not be removed due to risk of 
paralysis.  He also reported a complication of meningitis and a 
temporary shunt placement (which had since been removed).  

Accordingly, the case is REMANDED for the following action: 

1.  Follow the instructions in the M21-1MR, 
Part I, Chapter 1, Section C, (5): 
"Requesting Federal Records" and 38 C.F.R. 
§ 3.159(e) (2010).  Ensure that all 
reasonable efforts are exhausted in looking 
for the Veteran's service treatment records, 
prepare a formal finding if service treatment 
records are unavailable, and provide proper 
notice to the Veteran regarding the 
availability or unavailability of the 
records.  

2.  Request records for the Veteran from SSA 
and associate them with the file.  A negative 
reply is requested and should be documented 
in the file.  

3.  With any necessary assistance from the 
Veteran, obtain and associate with the file 
records from: Northside Hospital, Dr. Steuer, 
and Dr. Rezalamini.  A negative response is 
requested.  

4.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
currently diagnosed spina bifida.  The claims 
file and a copy of this remand must be made 
available to the examiner for review.  

The examiner should determine whether the 
Veteran's congenital spina bifida has 
increased in severity due to service.  If so, 
the examiner should specify what measurable 
increase in severity of the spina bifida and 
residuals is due to the Veteran's service.  
The examiner should identify the baseline 
level of disability of spina bifida (prior to 
aggravation) and the permanent, measurable 
increase in the severity of the spina bifida 
attributable to the service.  

The examiner should reference: 
*	the May 2004 RO decision referencing a 
September 1972 record showing treatment 
for low back pain; 
*	the October 2004 VA urology record and 
MRI; and 
*	the November 2005 treatment records from 
Dr. Steuer and Dr. Rezalamini.  

The examiner should reconcile any opinion 
with the evidence in the claims folder, to 
include the prior VA outpatient treatment 
records.  A rationale for any opinion offered 
is requested.  If the examiner cannot come to 
a conclusion without resorting to 
speculation, the examiner should state why 
and explain the evidence that would be needed 
to show the amount of the increase in 
severity.  

5. Re-adjudicate the claim of service 
connection for spina bifida.  If the decision 
remains in any way adverse to the Veteran, 
provide a supplemental statement of the case 
(SSOC) to the Veteran and his representative.  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue remaining 
on appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

